United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1867
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Anthony Gray,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 12, 2009
                                Filed: April 13, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Anthony Gray appeals the prison sentence that the district court1 imposed after
revoking his supervised release, arguing that the sentence is unreasonable. We affirm.

      Upon careful review, we conclude that the sentence is not unreasonable. See
United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of
review). The sentence is within the applicable statutory maximum, see 18 U.S.C.
§ 3583(e)(3), and it resulted from the district court’s careful consideration of

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
appropriate sentencing factors, including the advisory Guidelines revocation range,
the need adequately to punish Gray for his repeated noncompliant behavior while on
supervised release, the court’s concern that he would commit new felonious conduct,
and the court’s belief that he could obtain needed treatment and supervision only in
prison. The court also observed that Gray previously had been shown sentencing
leniency. See U.S.S.G. § 7B1.4, comment. (n.4); 18 U.S.C. § 3553(a)(1), (2)(B)-(D);
United States v. Nelson, 453 F.3d 1004, 1005-06 (8th Cir. 2006) (24-month
revocation prison sentence not unreasonable despite advisory range of 4-10 months
where defendant committed multiple supervised-release violations, court found
sentence was necessary for deterrence and incapacitation, defendant’s lengthy history
of drug abuse made success in inpatient treatment unlikely, and defendant had
benefitted from initial relatively lenient sentence).

      The judgment is affirmed.
                         _________________________




                                         -2-